                                                                                                     Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
                                                                                2016-CV13141

            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                       SIXTEENTH JUDICIAL CIRCUIT

ADRIENNE JENSEN                               )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Civil Case No.
                                              )
UNITED STATES TENNIS                          )
ASSOCIATION (“USTA”),                         )
KANSAS CITY RACQUET                           )
CLUB,                                         )
                                              )
               Defendants.                    )


                             COMPLAINT AND JURY DEMAND


       Comes now plaintiff Adrienne Jensen, by counsel, and makes the following complaint for

damages as a result of the sexual abuse she suffered at the hands of Rex Haultain, a United States

Tennis Association certified coach and an employee or agent of the Kansas City Racquet Club.

                                            PARTIES

                                           The Plaintiff

       1.      Plaintiff is a current resident of the State of Iowa. She can be contacted via her

counsel, Saeed and Little, LLP, 133 W. Market Street #189, Indianapolis, Indiana, 46204.

                                         The Defendants

       2.      Defendant United States Tennis Association (“USTA”) is a New York

corporation that can be served at 70 West Red Oak Lane, White Plains, New York, 10604.

       3.      Defendant Kansas City Racquet Club (“KCRC”) is a Kansas, with its principal

place of business at 6501 Frontage Road, Merriam, Kansas 66202. Upon information Defendant

Kansas City Racquet Club was owned by Gold’s Gym in 2010. Gold’s Gym is head-quartered at

                                     1
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 1 of 22
                                                                                                    Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
125 E. John Carpenter Fwy. Ste 1300 Irving, Texas 75062. Gold’s operates fitness center across

the United States including several in Missouri.


       4.      Rex Haultain (“Coach Haultain”), during the events alleged below, was a resident

of the State of Missouri.


                                JURISDICTION AND VENUE

       5.      This Court may exercise personal jurisdiction over Defendant KCRC because its

agent, Coach Haultain, committed acts as alleged below in Missouri.

       6.      This Court may exercise personal jurisdiction over Defendant USTA because this

suit arises out of and relates to the USTA’s contacts with Missouri. Defendant USTA controlled,

supervised, and authorized the tennis programing and tournaments that Ms. Jensen participated

in occurring in Missouri. Further, Defendant USTA certified Coach Haultain as a coach and he,

as the agent of USTA, committed acts as alleged below in Missouri.

       7.      Venue is proper in this Court because of the acts alleged below that occurred in

Missouri.

                       NATURE OF THE COMPLAINT AND FACTS

       8.      Adrienne Jensen (“Ms. Jensen”) began playing tennis when she was 3 or 4 years

old.

       9.      Ms. Jensen began playing in USTA tournaments at 8 years old.

       10.     By 2009, at the age of 14, Ms. Jensen had become a nationally ranked player.

       11.     Ms. Jensen had aspirations to play tennis in college and in the Olympics and other

tournaments.




                                     2
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 2 of 22
                                                                                                   Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
         12.     The USTA is the National Governing Body (“NGB”) for the sport of tennis in the

United States.

         13.     Membership in the USTA is required for those that wish to compete in the

Olympic Games.

         14.     The USTA is responsible for maintaining a national ranking of tennis players in

the United States.

         15.     A player’s ranking is vital in determining if players are accepted into

tournaments.

         16.     USTA is responsible for certifying coaches in the United States.

         17.     The United States Olympic Committee (“USOC”) requires all NGBs, including

the USTA, to train all its adult members, including coaches, officials, and umpires, on sexual

abuse and sexual abuse prevention.

         18.     The sexual abuse of minors by individuals in authority positions over them is a

well-known problem in the United States.

         19.     The calculated cover-ups by groups like the Catholic Church, Little League, and

the Boy Scouts was national news for decades prior to 2010.

         20.     Major media outlets have been reporting on sexual abuse in USOC-controlled

NGBs, particularly United States Swimming and United States Gymnastics, since the early-

1990s.

         21.     By 2010, sexual abuse in sports controlled by the USOC was an undeniable

epidemic.1




1
 USA Swimming was featured on ABC’s 20/20 in early 2010
https://www.youtube.com/watch?v=GqmzMtp6iyw

                                      3
         Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 3 of 22
                                                                                                   Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
       22.     In 2010, the USOC commissioned a task force (“USOC Task Force”) to prevent

sexual abuse in sports controlled by the USOC and its NGBs.

       23.     The leader of the USOC Task Force understood the importance of her work,

telling The New York Times that sexual abuse of minors in NGB-controlled sports is a, “grass-

roots problem” affecting “one million” kids. Lynn Zinser, U.S.O.C. to Take Steps to Protect

Against Sexual Abuse, N.Y. TIMES, Sept. 28, 2010, at

https://www.nytimes.com/2010/09/29/sports/29usoc.html.

       24.     The 2010 USOC Task Force suggested that the NGBs “implement new policies,

safeguards, and protective practices within six months.” Id.

       25.     The then-CEO of the USOC, Scott Blackmon, believed that the USOC and its

NGBs would implement the changes suggested by the Task Force within six months.

       26.     The USOC Task Force recommended that the NGBs, including USTA:

               a. Develop policies and procedures to define and prohibit sexual abuse;

               b. Develop education training and programs for their adult members; and

               c. Develop policies and procedures for minors to report sexual abuse.

       27.     The USTA failed to implement any of the changes suggested by the Task Force.

       28.     The USTA failed (apparently, to this date of this Complaint) to list their banned

coach members publicly2. To the contrary, as of the date of this Complaint, the USTA still lists

Coach Haultain as an award-winning contributor to the Youth High Performance Program.




2
  Buried on USTA’s website one is able to search a coach’s name to see if that coach is in
compliance with USA Tennis’ Safe Play program – but does not contain a list of banned
coaches. https://www.usta.com/en/home/safe-play.html, the net result of listing coaches this way
is that parents would have no way of knowing that coaches like Rex Haultain banned from
membership in United States Tennis – they would simply get a no results found when searching
for his name in the Safe Play database.

                                     4
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 4 of 22
                                                                                                   Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
         29.   The USTA implemented a Safe Sport Program called “Safe Play” sometime in or

after 2014.

         30.   Upon information and belief, the USTA had no Safe Sport program until 2014.

                 Defendants’ Lack of Concern for Safety of Minor Members

         31.   By 2010, the KCRC should have had a policy requiring that its adult employees

not be alone with children.

         32.   In 2010, the USTA did not have a policy prohibiting its certified coaches from

being alone with children.

         33.   In 2010, the USTA did not have a policy prohibiting the coaches it certified from

traveling alone with children to tournaments it sanctioned.

         34.   In 2010, the KCRC did not have a policy prohibiting its adult employees from

traveling alone to tournaments with children.

         35.   In 2010, the USTA did not have a policy prohibiting its certified coaches from

texting minor athletes.

         36.   In 2010, the KCRC did not have a policy prohibiting its adult employees from

sending texts, including sexually explicit texts, to its minor members.

         37.   Coach Haultin was a USTA-certified coach and agent of the USTA at all relevant

times.

         38.   Coach Haultin was an employee or agent of the KCRC at all relevant times.

         39.   Ms. Jensen was a member of both the USTA and the KCRC at all relevant times.

   Both Defendants Derived Financial and Other Value from Ms. Jensen’s Membership

         40.   Ms. Jensen paid dues to the USTA.

         41.   Ms. Jensen purchased insurance from the USTA.




                                      5
         Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 5 of 22
                                                                                                   Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
          42.    Ms. Jensen purchased specific insurance for sexual abuse from the USTA.

          43.    Ms. Jensen paid membership fees and dues to the KCRC.

          44.    Both Defendants benefitted from having an athlete of Ms. Jensen’s caliber among

their members.

     Due to Defendants’ Lack of Care Coach Haultain Groomed and Molested Ms. Jensen


          45.    In August of 2009, Ms. Jensen moved to Kansas City to train with Coach

Haultain, a renowned coach from New Zealand who was working for the KCRC.

          46.    The coach-athlete relationship between Ms. Jensen and USTA-certified coach

Haultain started off appropriately.

          47.    Ms. Jensen thought highly of Coach Haultain and wanted to do whatever she

could to please him.

          48.    Coach Haultain was aware of how much Ms. Jensen looked up to him.

          49.    Coach Haultain exploited her admiration and respect.

          50.    Coach Haultain slowly and methodically groomed and manipulated Ms. Jensen.

          51.    Coach Haultin began developing situations where he could be alone with Ms.

Jensen.

          52.    The KCRC allowed Coach Haultain to be alone with Ms. Jensen at its facility.

          53.    The USTA allowed their certified coach, Rex Haultain, to be alone with Ms.

Jensen at tournaments and competitions that the USTA sanctioned.

          54.    Coach Haultain regularly took Ms. Jensen to facilities in Kansas City, Missouri

and St. Louis, Missouri for training and to participate in tournaments.




                                       6
          Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 6 of 22
                                                                                                 Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
       55.     In 2009, Coach Haultain began texting Ms. Jensen. His texting occurred away

from practice, often in the evenings. On information and belief, much or most of his texting

occurred while he was at his residence or while otherwise in Missouri.

       56.     Throughout 2010, these text messages increased in frequency.

       57.     At first, the text messages came on holidays. Then, in 2010, Coach Haultain

began texting more frequently and ultimately daily.

       58.     The messages went from praising Ms. Jensen’s tennis skills to praising her body

and appearance.

       59.     Coach Haultain said they (he and Ms. Jensen) would be together forever.

       60.     Coach Haultain said he would take Ms. Jensen away to Mexico.

       61.     Coach Haultain described his long-term fantasies and told Ms. Jensen he loved

her.

       62.     Coach Haultain made Ms. Jensen feel like she needed him, not just athletically,

but emotionally as well.

       63.     Ms. Jensen feared her performance would fall off if she stopped training with

Coach Haultain.

       64.     Coach Haultain sought out and cultivated a sexually exploitative “relationship”

with the 15-year-old Ms. Jensen.3

       65.     As this inappropriate behavior continued, every three weeks or so, they would

have “The Talk”.




3
 The use of the term “relationship” should not be interpreted as implying that Ms. Jensen was
able to consent to having a sexual relationship as a minor.

                                     7
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 7 of 22
                                                                                                     Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
       66.     “The Talk” was Coach Haultain making increasing demands on her, not from her

athletically, but from her sexually.

       67.     Ms. Jensen understood this as a covert way of requesting nude photos, sexual

favors, or to motivate Coach Haultain to send her photos of his penis.

       68.     Coach Haultain solicited Ms. Jensen on numerous occasions to send him nude

photos, as well as showing her photos of his penis.

       69.     Ms. Jensen would sometimes oblige and send Coach Haultain photographs in her

bra and underwear.

       70.     Ms. Jensen felt immense pressure to please Coach Haultain, it affected her

personal life, and performance on the court.

       71.     Ms. Jensen felt the pressure building to engage in sexual acts with her coach after

every text message, inappropriate action, and conversation with Coach Haultain.

       72.     Coach Haultain continued to mentally break Ms. Jensen down. He would alternate

between yelling at Ms. Jensen and then ignoring her. He would scream at Ms. Jensen, tell her she

was pathetic, not good enough, and a disgrace before banishing her to a different court as a way

of punishing her. Then, he would text her at night acting as if he had not spent the day verbally

and emotionally abusing Ms. Jensen.

       73.     Ms. Jensen felt the pressure building up from every text message and

inappropriate action done by Coach Haultain.

       74.     Coach Haultain also would take Ms. Jensen out of state by means of the Kansas

City International Airport for tournaments.

       75.     During a plane ride, on their way to Las Vegas, Nevada, in May of 2010, Coach

Haultain put Ms. Jensen’s hand on his penis while she pretended to be asleep.




                                     8
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 8 of 22
                                                                                                     Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
          76.   Ms. Jensen was mortified and took her hand away, however, he only took it again

and placed it back onto his penis.

          77.   In July of 2010, at a tournament in Alabama, Coach Haultain came into Ms.

Jensen’s hotel room to give her a back massage.

          78.   Coach Haultain noticed Ms. Jensen had her sports bra on and telling her to go into

the bathroom to take it off.

          79.   After Coach Haultain continued to mentally break Ms. Jensen down, she had a

breakdown on the court at practice in the summer of 2010.

          80.   Coach Haultain complained that she was not ready for a relationship and he

would stop trying.

          81.   Coach Haultain would respond with anger and punish Ms. Jensen at practice

when she would not engage with his sexual advances. He would yell at and verbally demean Ms.

Jensen before sending her to a different court and refusing to speak to her. Ms. Jensen would

have to approach and engage Haultain in order to reestablish communication and coaching.

          82.   Coach Haultain did not stop trying to cultivate a sexual relationship with Ms.

Jensen.

          83.   Ms. Jensen did not want to play poorly for fear of how her coach would react.

          84.   When Ms. Jensen did not perform as Coach Haultain expected, he would punish

her with extra physical training and would be verbally abusive to her at practice.

          85.   Ms. Jensen was trapped by Coach Haultain and subjected to his ongoing abuse

because his coaching and connections in the tennis world were a vital component of her athletic

success.




                                        9
           Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 9 of 22
                                                                                                     Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
        86.    During these summer months, Coach Haultain would punish Ms. Jensen if she

wasn’t playing as well as he thought she should; he would yell at her, demean her, put her on

courts with players who were not at her level, and would tell her how “pitiful,” “horrible,” and

“disgusting” her tennis was.

        87.    After these terribly difficult days on the court during the practices in the summer

of 2010, Coach Haultain would text her at nighttime, acting as though the verbal and emotional

abuse on the court never occurred.

        88.    Players who Ms. Jensen practiced with noticed the ways in which Coach Haultain

treated her.

        89.    One boy, even yelled at practice one afternoon, “Why is Rex so fixated with

you?”

        90.    Ms. Jensen remembers parents and other players staring at her and Coach

Haultain.

        91.    She did not want play poorly in fear of how he would treat her.

        92.    Ms. Jensen continued to endure the abusive situation with Coach Haultain due to

her confusion and to mitigate the verbal and emotional abuse she would endure on the court.

        93.    On the way to St. Louis in the fall of 2010, Coach Haultain stroked her leg in the

car.

        94.    Ms. Jensen did not say anything because she did not want to upset him.

        95.    When he was upset with her, Coach Haultain lashed out at Ms. Jensen, causing to

her suffer serious mental and physical harm.




                                     10
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 10 of 22
                                                                                                    Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
        96.    The pressure to perform athletically and sexually for her coach was so bad that at

tournament in St. Louis, Ms. Jensen’s confidence was extremely low, her mental state was

unwell, and she could not play tennis.

        97.    Ms. Jensen could not play or focus because of the severe psychological stress that

Coach Haultain subjected her to. Ms. Jensen was terrified of what she would have to endure off

the court.

        98.    Before Ms. Jensen’s first match in St. Louis, Haultain demanded to know what

color underwear she was wearing, the color of her pubic hair, and description of her breasts. Ms.

Jensen, with tears in her eyes, could not even respond when the tournament director called her

name.

        99.    Ms. Jensen feared being on the court and being watched by Coach Haultain who

also constantly told her she “wasn’t good enough” and further feared being off the court and

continually subjected to his sexual harassment and abuse.

        100.   Coach Haultain later came to her hotel room and lay on her bed. Ms. Jensen had

suicidal thoughts, she wanted to escape what had become reality.

        101.   Ultimately, Ms. Jensen withdrew from the tournament after being up all night

crying due to Haultain’s abuse.

        102.   In December 2010, while they were in Arizona for a tournament, Ms. Jensen was

watching a movie in her room and Coach Haultain came and lay on her bed again.

        103.   Coach Haultain began to hug Ms. Jensen tightly.

        104.   Coach Haultain gradually became more sexual.

        105.   Coach Haultain reached his hands in Ms. Jensen’s pants.

        106.   Coach Haultain began rubbing Ms. Jensen’s buttocks and then her vagina.




                                     11
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 11 of 22
                                                                                                      Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
          107.   Coach Haultain told Ms. Jensen, “Just go with it,” as Ms. Jensen cried.

          108.   The next day, after her matches, Coach Haultian trapped Ms. Jensen in her hotel

room.

          109.   This time Coach Haultin went even further with her sexually.

          110.   Ms. Jensen did not know how to tell him, “No.”

          111.   Ms. Jensen was afraid that Coach Haultain would seek physical and psychological

retribution if she denied his sexual advances.

          112.   Coach Haultain digitally penetrated Ms. Jensen’s vagina.

          113.   After their trip to Arizona in late 2010, Coach Haultain continued to pursue Ms.

Jensen.

          114.   Coach Haultain would talk to Ms. Jensen between matches in Arizona, making

her promise that she would not tell anyone what he had done.

          115.   Coach Haultain told Ms. Jensen he feared he would get caught, but he did not stop

his inappropriate and criminal behavior with Ms. Jensen.


          116.   Haultain told Ms. Jensen not to tell anyone about his behaviors because he did not

want the tennis community to learn the truth about him.

          117.   Coach Haultain told Ms. Jensen he wished she didn’t see him as a father figure,

and wished they were the same age.

          118.   Coach Haultain got mad when Ms. Jensen went on dates with boys her age.


          119.   Coach Haultain demanded Ms. Jensen buy different underwear and tell him what

color she was wearing during practice so he would have something to think about.




                                       12
          Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 12 of 22
                                                                                                      Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
          120.   In August 2010, Haultain picked up Ms. Jensen and her sister from their

apartment to travel to San Diego, CA, where Ms. Jensen would compete in Hard Court

Nationals.

          121.   While they were driving to Kansas City International Airport, Coach Haultain

could show Ms. Jensen pictures of his penis, even with her sister was in the backseat of the car.

Ms. Jensen felt helpless because her sister was in such close proximity during Haultain’s graphic

sexually inappropriate behavior.

          122.   Coach Haultain often would tell Ms. Jensen that she made him “hard”. In one

instance, while at the tournament in San Diego, he made Ms. Jensen walk around the facility

with him while he told her how “hard” she made him and whether she “was aware of what she

did to him.” Haultain’s constant harassment and abuse made Ms. Jensen feel that it was her fault.

          123.   Coach Haultain would beg Ms. Jensen to look at photos of his penis.

          124.   Ms. Jensen would look at Coach Haultain’s photos to appease his demands but

would feel sick to her stomach that someone her dad’s age was doing this.

          125.   Coach Haultain’s sexual, verbal, physical, and mental abuse continued until his

arrest.

          126.   After Coach Haultian’s arrest and conviction, Ms. Jensen could no longer trust her

coaches when she returned to the sport.

          127.   Coach Haultain stole Ms. Jensen’s time, happiness, mental health, passion for

tennis, and her innocence.

          128.   Ms. Jensen has experienced anxiety, depression, guilt, and mental anguish as the

result of Coach Haultain’s actions.




                                       13
          Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 13 of 22
                                                                                                    Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
       129.    It was not until recently that Ms. Jensen began to connect her mental injuries to

her abuse.

       130.    Coach Haultain pled guilty to one Federal Count of soliciting child pornography

and was ultimately sentenced to prison and subsequently deported to New Zealand.4

                                    CLAIMS FOR RELIEF

                                      Count 1: Negligence
                                       Plaintiff v. USTA


       131.    Plaintiff incorporates the foregoing paragraphs as though fully reproduced herein.

       132.    The USTA had a duty to protect Adrienne Jensen, who was a paying member of

the USTA, and all other minor members from sexual abuse, battery, harassment, and exploitation

by USTA certified, member coaches, including Haultain.

       133.    The USTA breached this duty.

       134.    The USTA was negligent in its retention, supervision, endorsement, and

credentialing of Rex Haultain and by failing to implement policies and procedures to prevent

child sexual abuse.

       135.    As a direct and proximate result of the USTA’s actions, Haultain sexually

assaulted, molested, harassed, battered, and physically and emotionally abused Adrienne Jensen,

a minor, resulting in severe emotional distress and economic losses, and these injuries continue.


                                      Count 2: Negligence
                                       Plaintiff v. KCRC

       136.    Plaintiff incorporates the foregoing paragraphs as though fully reproduced herein.




4
 https://archives.fbi.gov/archives/kansascity/press-releases/2013/girls-former-tennis-coach-
sentenced-for-soliciting-her-for-child-pornography

                                    14
       Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 14 of 22
                                                                                                         Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
          137.   The KCRC had a duty to protect Adrienne Jensen, who was a paying member of

the KCRC, and all other minor athletes using their facility from sexual abuse, battery,

harassment, and exploitation by Rex Haultain, the agent and/or employee of KCRC.

          138.   The KCRC breached this duty.

          139.   The KCRC was negligent in its retention, supervision, endorsement, and

credentialing of Rex Haultain and by failing to implement policies and procedures to prevent

child sexual abuse.

          140.   As a direct and proximate result of the KCRC’s actions, Haultain sexually

assaulted, molested, harassed, battered, and physically and emotionally abused Adrienne Jensen,

a minor, resulting in severe emotional distress and economic losses, and these injuries continue.


          Count 3: Forced Labor in Violation of 18 U.S.C. § 1589(b), § 1595(a), § 2255
                                 Plaintiff v. USTA and KCRC

          141.   Ms. Jensen incorporates the foregoing paragraphs as though fully reproduced

herein.

          142.   Section 2255 of the Trafficking Victims Protection Act (“TVPA”) creates civil

liability for those who commit or benefit from forced labor or services or sex trafficking and

trafficking-related offenses, including those offenses enumerated in 18 U.S.C. §§ 1589, 1595(a).

          143.   In violation of 18 U.S.C. §§ 1589 and 1595(a), the KCRC and the USTA, through

their employee, agent, and certified coach, Rex Haultain, knowingly benefitted from

participation in a venture with Rex Haultain, knowing or in reckless disregard of the fact that the

venture was engaged in the providing or obtaining Ms. Jensen’s labor or services by means of

force, threats of force, physical restraint, threats of physical restraint, serious harm or threats of

serious harm, and/or a scheme, plan, or pattern intended to cause Ms. Jensen to believe that, if



                                       15
          Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 15 of 22
                                                                                                     Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
that she did not perform such labor or services, she would suffer serious harm or physical

restraint.

        144.    The USTA benefitted when Ms. Jensen paid to be a part of the USTA and paid to

attend tournaments sanctioned by the USTA, including tournaments in St. Louis Missouri and

other locations, where Haultain her USTA-certified coach, sexually harassed and assaulted her.

        145.    The KCRC benefitted when Ms. Jensen paid to be a member and utilize the

KCRC and gained prestige and enhanced their reputation by having Ms. Jensen participate in

national tournaments sanctioned by the USTA.

        146.    The KCRC enhanced their reputation and prestige as their members improved

their national rankings.

        147.    In 2010, the USTA failed to take any action to ensure the safety of Ms. Jensen (or

for that matter, any minor athlete) at their sanctioned tournaments.

        148.    Each of the Defendants benefitted financially and/or received something of value

from the exploitation, forced labor and services, and sex trafficking of Ms. Jensen.

        149.    As a direct and proximate result of the actions of Defendants, Ms. Jensen has

suffered personal injuries, including severe emotional distress, physical injuries, and economic

losses, and these injuries continue.




                                       PRAYER FOR RELIEF

        Wherefore, Plaintiff respectfully prays for the following relief:

             a. That judgment be entered in favor of Plaintiff and against Defendants;

             b. That Plaintiff be awarded damages in such amounts as fairly compensates her for

                injuries;



                                     16
        Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 16 of 22
                                                                                           Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
  c. That Plaintiff be awarded pre-judgment and post-judgment interest;

  d. That Plaintiff be awarded her actual expenses of litigation, including reasonable

     attorney’s fees;

  e. Injunctive relief, requiring the USTA to put in place supervision and compliance

     protocols that actually prevent, uncover, and stop the disregard of the safety of

     athletes, minors, and their families; and

  f. That Plaintiff be awarded such other and further relief as the Court deems just and

     proper.

                        DEMAND FOR JURY TRIAL

     Plaintiff is entitled to and hereby demands a jury trial in this matter.


                                            Respectfully submitted:

                                            DRZ LAW, LLC

                                            /s/ Chris Dove
                                            Christopher Dove      MO #64641
                                            8700 State Line, Suite 305
                                            Leawood, KS 66206
                                            913-400-2033
                                            chris@drzlawfirm.com

                                            Jonathan Little (pro-hac pending)
                                            Derrick Morgan (pro hac pending)
                                            Jessica Wegg (pro-hac pending)
                                            Saeed and Little, LLP
                                            133 W. Market St., #189
                                            Indianapolis, IN 46204
                                            317-721-9214
                                            derrick@sllawfirm.com
                                            jon@sllawfirm.com
                                            annie@sllawfirm.com




                             17
Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 17 of 22
                                                                     Electronically Filed - Jackson - Kansas City - June 10, 2020 - 03:41 PM
                                  Brian Cornwall (pro hac pending)
                                  Cornwall and Stevens
                                  317 W. York Street
                                  Savanah, Georgia 31401
                                  (912) 417-4597
                                  bcornwell@cornwellstevens.com


                                  ATTORNEYS FOR PLAINTIFF




                             18
Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 18 of 22
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV13141
 JAMES DALE YOUNGS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 ADRIENNE JENSEN                                                    CHRISTOPHER STEVEN DOVE
                                                                    DRZ LAW, LLC
                                                                    9229 WARD PARKWAY, SUTIE 370
                                                              vs.   KANSAS CITY, MO 64114
 Defendant/Respondent:                                              Court Address:
 UNITED STATES TENNIS ASSOCIATION                                   415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: UNITED STATES TENNIS ASSOCIATION
                                      Alias:
  70 WEST RED OAK LANE
  WHITE PLAINS, NY 10604



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    24-JUN-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-5154 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                     Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20                                    Page 19 of 22
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                      Circuit Court of Jackson County




           Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 20 of 22
Revised 7/3/13            Service Information - Attorney
Electronically Filed - Jackson - Kansas City - July 21, 2020 - 01:10 PM




                                                                          Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 21 of 22
Electronically Filed - Jackson - Kansas City - July 21, 2020 - 01:10 PM




                                                                          Case 4:20-cv-00610-DGK Document 1-1 Filed 07/31/20 Page 22 of 22
